Case 1:18-cv-02298-GBD Document 53 Filed 05/11/20 Page 1 of 1

om EOE TEE TE tT
BLOG Mp AN RTO UTE I ARREST aE OE tits Bae be

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, :

APPRENTICESHIP, JOURNEYMAN RETRAINING, _ : ORDER
EDUCATIONAL AND INDUSTRY FUND et al.,

 

18 Civ. 2298 (GBD) (SN)
Plaintiffs,
-against-

JAIDAN INDUSTRIES INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The Amended Order of Reference to the Magistrate Judge dated April 7, 2020,

(ECF No. 52), is withdrawn.

Dated: New York, New York SO ORDERED:

May 11, 2020 :
Gen cae 6 Donal

RGF/B. DANIELS
United States District Judge

 

 
